FILED
                           NOT FOR PUBLICATION                              SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50407

              Plaintiff - Appellee,              D.C. No. 3:09-cr-02916-JLS-1

  v.
                                                 MEMORANDUM *
EFREN OCHOA-GEMBE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                          Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Efren Ochoa-Gembe appeals the 235-month sentence imposed following his

guilty plea to conspiracy to import methamphetamine and cocaine in violation of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 952, 960, and 963. We have jurisdiction under 28 U.S.C. § 1291, and

we dismiss.

         Ochoa-Gembe contends that the district court erred by not adequately

addressing the disparity between his sentence and those of similarly-situated

individuals, and by not sufficiently reducing his sentence for the cooperation he

provided. In his written plea agreement, Ochoa-Gembe waived his right to appeal

his conviction and sentence unless the district court imposed a sentence higher than

the high end of the resulting advisory Guidelines range. The district court

sentenced Ochoa-Gembe to the low end of the advisory Guideline range, and as

Ochoa-Gembe acknowledged in his opening brief, his “sentence was within the

range requiring defendant to waive his appeal.” We conclude that Ochoa-Gembe

knowingly and voluntarily agreed to the appellate waiver, and we enforce the

appellate waiver. See United States v. Harris, 628 F.3d 1203, 1205 (9th Cir.

2011).

         DISMISSED.




                                           2                                    11-50407